DISSENTING OPINION.
I am compelled to dissent from the majority opinion herein for the reason that I believe the motion to dismiss this appeal should be sustained and the appeal ordered dismissed. The notice herein is insufficient. I do not believe that we can be or should be governed by any action of the Supreme Court wherein they do not specifically say, in writing, why they take that action. It is true that the Supreme Court has in two instances taken action contrary to the action taken by this court, but to date there is no opinion law, by the Supreme Court, for this court to follow, and until the Supreme Court does hand down an opinion we must be guided by what we think the statutory law is. Until an opinion is written, which we are bound to follow, I *Page 377 
think our interpretation of the statutory law should govern.
I could concur in the result reached here if the motion to dismiss was not involved but until there is contrary opinion law, which is binding upon us, we should not place ourselves in the position of reaching the result in the manner in which the majority here reach it.